Citation Nr: 1507924	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for multiple sclerosis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, N.M.



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for multiple sclerosis and assigned an initial 30 percent rating, effective from May 8, 2002.

In August 2014, the Veteran testified via videoconference, before the undersigned Acting Veterans Law Judge, at the RO.  At the hearing, the Veteran testified that his multiple sclerosis prevented him from working.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the Veteran's testimony, the issue of TDIU has been raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has disagreed with the assignment of 30 percent for his service-connected multiple sclerosis.  Ratings for disability are assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018, which prescribes a minimum evaluation of 30 percent, but also contemplates that a higher rating may be warranted if the "ascertainable residuals" produce a combined rating of greater than this minimum evaluation.  

In this case, the evidence of record does not sufficiently address the nature and extent of the residuals the Veteran claims to experience.  Specifically, at his hearing before the Board in August 2014, he testified that his MS symptoms have included brain atrophy (since 2009), dipolopia, losing control of his bladder and bowels and having to wear Depends, severe swallowing problems with recent talk of a feeding tube placement, optic neuritis with constant pain, muscle jerks, erectile dysfunction, and fatigue, as well as constantly falling, weakness in lower extremities, and problems with ambulating.

Although he underwent a VA examination in January 2013, the Veteran contests the adequacy of that examination and, in any event, asserted at his hearing before the Board that his symptoms have worsened since that time.  Therefore a new examination is necessary before this claim may be adjudicated.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) (It is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment).  

Moreover, as noted above, the record has raised an inferred claim for TDIU, based specifically on the Veteran's testimony that he is unable to maintain employment due to his service-connected disability.  Because he Veteran has not received appropriate notice regarding the TDIU issue, and the TDIU issue is inextricably intertwined with the other issue on appeal, the claim for a TDIU rating must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. With regard to the claim for TDIU, ensure VCAA compliance by providing him with the appropriate notice of what evidence is required to establish entitlement to this benefit and to afford him the opportunity to submit additional argument and evidence on the claim.

2. Obtain all treatment records from the VA Medical Center in Spokane, Washington, since March 2013, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment relevant to the issues on appeal, he should be afforded an appropriate opportunity to submit them. 

3. Schedule the Veteran for an appropriate VA examination to address the current severity of his multiple sclerosis, to include any residuals of this disease.  If available, a physician specializing in neurological disorders such as MS should perform the examination.  

As part of this examination, the Veteran should be asked to enumerate the specific symptoms that he is experiencing that he believes are related to multiple sclerosis.  These symptoms should include, but are not limited to, his complaints to the Board such as:
* Cognitive difficulty; 
* Diplopia and optic neuritis;
* Bladder or bowel incontinence; 
* Dysphagia;
* Muscle jerking;
* Erectile dysfunction;
* Fatigue; and 
* Ambulation. 
For all of the symptoms that the examiner concludes are actual residuals of MS, the appropriate examinations should be performed in order to characterize their severity.  

4. Thereafter, readjudicate the issues on appeal.  When adjudicating entitlement to TDIU, the RO should take any additional development it deems necessary to adjudicate this claim.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. Knope
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

